        Case 1:20-cv-00102-RP Document 18 Filed 07/01/20 Page 1 of 1
          Case l:20-cv-00102-RP Document 15 Filed 06/23/20 Page 3 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION


   De k                                                                                ^.
            ^                                     §          \-. to -                  ^
    §tjUUL 6^^^                                   §
                        NOTICE CONCERNING REFERENCE TO
                          UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure 73,

and the Local Rules of the United States District Court for the Western District of Texas, the

following party _        ?>cAm
through counsel.

           . consents to having a United States MagistrateJudge preside over the trial in this case.

        ^ declines to consent to trial before aUnited States MagistrateJudge.

                                                       Respectfully i j&mitted.



                                                       Attorney for:
